DETAILED ACTION

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 07/28/2022 does not place the Application in condition for allowance.
Claims 1-2 and 4-12 are currently pending.  In response to Office Action mailed on 04/28/2022, Applicant has amended claims 1 and 4-5, and cancelled claim 3.

Status of the Rejections
Due to Applicant’s amendment of claim 1, all rejections from the Office Action mailed on 04/28/2022 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 2006/0185717 A1).
Regarding claim 1, Ishibashi discloses an electrolyte or carrier transfer layer comprising redox species and a solvent ([0034]), which reads on instant claimed electrolyte composition or solution.  Ishibashi discloses the redox species of the electrolyte composition/solution comprises a combination of iodine (I2) and an iodine compound ([0034]).  Ishibashi further discloses the electrolyte comprises a basic nitrogen compound (additive that comprises amine such as pyridine) ([0034]).
Ishibashi further explicitly discloses the redox species of the electrolyte composition or solution comprises a sulfur compound (sulfide or disulfide) excluding organic salts (see [0034]). Ishibashi further discloses that the sulfur compound (B) is a disulfide ([0034]).  
Although Ishibashi does not explicitly disclose iodine (I2), iodine compound, and the sulfur compound are used in combination, it would have been obvious to one skilled in the art at the time of the invention to have used the above-mentioned redox species in combination because it is "prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP §2144.06 (I).
 
Regarding claim 2, Ishibashi discloses that the electrolyte composition having the same composition that of the instant application (see rejection of claim 1).  "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus, the electrolyte composition must inherently or implicitly have a light transmittance at a wavelength of 400 nm in an optical path length of 1 cm is 30% or higher.

Regarding claims 4-5, Ishibashi further discloses that the sulfur compound (B) is a disulfide ([0034]), and thus the limitation regarding “the thiol comprising a chain or cyclic alkane backbone, wherein the thiol is a linear or branched C4-18 alkanethiol” is optional.  Thus the claims are taught by Ishibashi.

Regarding claims 6 and 7, Ishibashi further discloses that the basic nitrogen compound (additive) is an amine, wherein the amine is a pyridine ([0034]).

Regarding claim 8, Ishibashi further discloses the presence of basic nitrogen compound (C) improves a release voltage and a short-circuit current ([0034]).  
However, Ishibashi does not explicitly disclose a proportion of the sulfur compound (B) is from 0.1 to 2 times the molar amount of the basic nitrogen compound (C).
Instant application as originally filed fails to provide evidence of unexpected results or criticality of the claimed concentration ratio.  In absence of evidence of criticality, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Thus, in absence of evidence of criticality, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum amount of compound (B) and compound (C) by routine experimentation such that a release voltage or a short-circuit current is improved, as desired by Ishibashi ([0034]).

Regarding claim 9, Ishibashi further discloses that an iodide salt (metal iodide such as LiI or NaI, [0034]).

Regarding claim 10, Ishibashi further discloses that the composition comprises no cyclodextrin (see [0034]).

Regarding claim 11, Ishibashi further discloses that the electrolyte composition is an electrolyte solution (the solution formed by redox species in a solvent) ([0034]).

Regarding claim 12, Ishibashi dye-sensitized solar cell (figures 1-2), wherein an electrolyte solution is the electrolyte composition described in claim 1 (see rejection of claim 1 as provided above).

Response to Arguments
Applicant's arguments with respect to claims 1-2 and 4-11 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
On pages 5-8 of of Remarks, Applicant argues that Ishibashi does not disclose that iodine and sulfur compound are used together to form the electrolyte composition.
Although Ishibashi does not explicitly disclose iodine (I2), iodine compound, and the sulfur compound are used in combination, it would have been obvious to one skilled in the art at the time of the invention to have used the above-mentioned redox species in combination because it is "prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP §2144.06 (I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721